Citation Nr: 1030286	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension to include as 
secondary to diabetes mellitus, type II, and coronary artery 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2007, the Veteran withdrew his request for a hearing 
before the Board. He later made a second request for a hearing, 
but he failed to appear for a hearing before the Board in July 
2009.  As the Veteran has not provided good cause for his failure 
to appear, the Board deems his request for a hearing withdrawn.  
38 C.F.R. § 20.704(d).

This case was previously before the Board in October 2009, when 
it was remanded for further development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

FINDING OF FACT

Hypertension was not affirmatively shown in service; hypertension 
was not manifested to a compensable degree within one-year of 
separation from service; hypertension, first diagnosed after 
service, beyond the one-year presumptive for hypertension as a 
chronic disease, is not shown to be related to an injury or 
disease or event in service; and hypertension is not caused or 
made worse by service-connected diabetes mellitus, type II, or 
service-connected coronary artery disease.





CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; 
hypertension as a chronic disease may not be presumed to have 
been incurred in service; and hypertension is not caused by or 
aggravated by a service-connected disability. 38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2004 and in March 2006.  The Veteran 
was notified of the evidence needed to substantiate the claim of 
service connection, including secondary service connection, 
namely, evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service; or 
evidence that the claimed disability is caused or aggravated by a 
service-connected disability.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-adjudication 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statements of the case in April 
2007 and in February 2010.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial error 
analysis.).
 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service records, 
VA records, and records from United Health Care.  The Veteran 
indicated that he had been seen at VA Puget Sound Health Care 
between May 1998 and May 2002.  VA obtained records for November 
1999 through May 2002, but records for May 1998 through November 
1999 were unavailable.  The Veteran was properly notified of the 
inability to obtain these records.  He has not identified any 
additional pertinent records for the RO to obtain on his behalf.  

The Veteran is receiving benefits from the Social Security 
Administration (SSA), which the Veteran has indicated are based 
on low back and joint pain.  The Veteran has stated several 
times, including as part of a separate claim of service 
connection for a back disability, that his Social Security 
benefits are based on his inability to work due to back and joint 
pain. The Veteran has not alleged that the SSA records are 
relevant to his claim of service connection for hypertension.  
Accordingly, the Board finds that the records are not relevant to 
the current appeal and VA is under no duty to obtain the records.  
Golz v. Shinseki, 590 F.3d 1317 (2010) (there is no such duty to 
assist when there is no indication the SSA records are 
potentially relevant to the claim at issue).

VA has conducted medical inquiry in an effort to substantiate the 
claim of service connection, first through an opinion rendered 
January 2005, subsequent to a VA compensation and pension 
examination for diabetes mellitus, and then through a February 
2010 VA examination on the question of whether the Veteran's 
hypertension was worsened by his diabetes mellitus or coronary 
artery disease.  




As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110. 

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for hypertension if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of chronic disease in service requires a combination 
of manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
after discharge is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a).  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat, and 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The service treatment records do not contain a complaint, 
finding, history, treatment, or diagnosis of hypertension.  On 
entrance examination, the blood pressure reading was 128/70.  On 
separation examination, the blood pressure reading was 148/92.  
Hypertension, as defined in 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1), is diastolic blood pressure predominantly 90 mm 
or greater, or systolic blood pressure predominantly 160 mm or 
greater.  

Although the diastolic blood pressure was 92 at service 
separation, the record is insufficient to determine whether the 
reading was an isolated or labile finding or indicative of 
persistent, elevated blood pressure.  And based on the service 
treatment records alone, hypertension was not affirmatively shown 
to have been present during service based on a single elevated 
diastolic reading, and service connection under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(a) is not established. 

As the service treatment records do document a single, isolated 
elevated diastolic reading of 92, the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify hypertension 
and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately supported 
by the service treatment records, as there was a single, isolated 
elevated diastolic reading on separation examination, then 
continuity of symptomatology after service under 38 C.F.R. 
§ 3.303(b) is required to support the claim.  Also as 
hypertension was first diagnosed after service, 38 C.F.R. § 
3.303(d) applies. 



After service, VA records show that in November 1999, history 
included hypertension since 1993.  In June 2003, hypertension 
since 1998 was noted.  

In July 2001, a private physician reported that the Veteran was 
diagnosed with diabetes mellitus, type 2, in November 1999.

On VA examination in May 2002, the diagnosis was diabetes 
mellitus, type 2.   In rating decision in June 2002, the RO 
granted service connection for diabetes mellitus, type 2, first 
diagnosed after service in 1999, on the basis that the Veteran 
was exposed to Agent Orange while he was stationed in Korea along 
the DMZ from October 1967 to November 1968. 

In an addendum, dated in January 2005, to a report of VA 
examination in October 2004, a VA health-care provider expressed 
the opinion that it was less likely than not that hypertension 
was due to diabetes mellitus because hypertension preceded 
diabetes mellitus. 

In a statement in March 2005, the Veteran stated that 
hypertension was due to diabetes mellitus.  In a statement in 
November 2005, the Veteran argued that even though hypertension 
may have been diagnosed before diabetes mellitus, diabetes made 
his hypertension worse.  In a statement in April 2007, the 
Veteran stated that hypertension was a complication of diabetes 
mellitus.

On the VA Agent Orange Registry examination in July 2007, the 
Veteran stated that he developed hypertension in the 1980s.  On 
VA examination in April 2008, the Veteran stated that he has had 
hypertension since the 1980s. 

In a rating decision in September 2008, the RO granted service 
connection for coronary artery disease due to diabetes mellitus 
after the heart disease was found when the Veteran complained for 
chest pain in 2007. 




On VA examination in January 2010, the Veteran stated that he was 
diagnosed with hypertension in the 1980s before he was diagnosed 
with diabetes.  The VA examiner, a health-care professional, 
expressed the opinion that it was less likely that not that the 
Veteran's hypertension was aggravated by service-connected 
diabetes mellitus and coronary artery disease because the 
Veteran's hypertension has been stable since 2003 and there is no 
evidence of uncontrolled hypertension. 

Analysis 

After service, VA records first document hypertension in 1999 
with a history dating to 1993 and in 2003 the history of 
hypertension dated to 1998.  In his own statements, the Veteran 
has stated that hypertension was diagnosed in the 1980s.  The 
absence of symptoms of hypertension from 1970 to the 1980s, a 
period of about 10 years, interrupts continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period of 
absence of complaints.).

The absence of symptoms of hypertension constitutes negative 
evidence.  And the Veteran does not assert and the record does 
not support continuity of symptomatology since service.  For this 
reason, service connection for hypertension based on continuity 
of symptomatology under 38 C.F.R. § 3.303(b) is not established.

Also as hypertension was first documented in 1999 and even 
considering a history of hypertension since the 1980s, in either 
event, the hypertension was manifested well beyond the one-year 
presumptive period for hypertension as a chronic disease under 38 
U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309. 





As for service connection based on the fact that hypertension was 
first diagnosed after service under 38 C.F.R. § 3.303(d), 
hypertension is not a condition under case law that has been 
found to be capable of lay observation, and therefore the 
determination as to the diagnosis or presence of the disability 
is medical in nature, that is, not capable of lay observation, 
and competent medical evidence is required to substantiate the 
claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).  

Also, under certain circumstances, a lay person is competent to 
identify: a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience, 
and lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.   38 C.F.R. 
§ 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness 
must have personal knowledge in order to be competent to testify 
to a matter; personal knowledge is that which comes to the 
witness through the use of the senses.).  Competency is a 
question of fact, which is to be addressed by the Board.  
Jandreau at 1377.

Hypertension is not a simple medical condition because 
hypertension is not a condition a lay person can perceive through 
the senses as distinguished from an opinion or conclusion from 
one's own personal observation.  



The Veteran has not argued that hypertension was present before 
the 1980s.  Even if the Veteran had asserted that hypertension 
was present before the 1980s, as a lay person, the Veteran is not 
qualified, that is, competent, through education, training, and 
expertise to offer a medical diagnosis in this case.  For this 
reason, any implicit argument about hypertension before the 1980s 
by a layperson cannot be considered as evidence favorable to 
claim.  

Also, under Jandreau, the Veteran is competent to report a 
contemporaneous medical diagnosis, but there is no evidence of a 
contemporaneous diagnosis of a hypertension before 1999 or the 
1980s.  And under Jandreau, although the Veteran is competent in 
describing symptoms which support a later diagnosis by a medical 
professional, no health-care professional has expressed the 
opinion that the Veteran's hypertension had onset in service. 

Where, as here, there is a question of a diagnosis of a 
hypertension, which is not capable of lay observation by case law 
and the disability is not a simple medication condition under 
Jandreau, and the other circumstances, pertaining to competency 
in Jandreau do not apply, competent medical evidence is required 
to substantiate the claim.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion. 38 C.F.R. § 3.159. 

A review of the records shows that hypertension was first shown 
after service and there is no competent evidence, either lay or 
medical, that hypertension was present in service, and service 
connection under 38 C.F.R. § 3.303(d) is also not established 
based on the initial diagnosis after service.





The Veteran does however argue that hypertension is caused by or 
aggravated by service-connected diabetes mellitus, type II, and 
coronary artery disease.  He has also submitted medical 
information and articles from the internet regarding the fact 
that diabetes mellitus and hypertension often occur together and 
can each result in complication or aggravation of the other.

The record shows that hypertension preceded the onset of both 
diabetes mellitus and coronary artery disease, and a VA examiner 
in an addendum, dated in January 2005, expressed the opinion that 
it was less likely than not that hypertension was due to diabetes 
mellitus because hypertension preceded diabetes mellitus.  Also 
as coronary artery disease was documented after hypertension it 
is less likely than not that hypertension was due to coronary 
artery disease. 

The remaining question on causation involves aggravation.  In 
November 2005, a VA health-care provider stated that the Veteran 
required increasing dosages of antihypertensive medication to 
regulate his blood pressure to prevent diabetic neuropathy and 
she stated that diabetes was most likely contributing to 
hypertension because of possible increased arterial stiffness.

In January 2010, another VA health-care provided expressed the 
opinion that hypertension was less likely than not permanently 
worsened by either diabetes mellitus or coronary artery disease.  
The VA health-care provider explained that the Veteran's 
hypertension had been stable since 2003 and there is no evidence 
of uncontrolled hypertension.

In the context of 38 C.F.R. § 3.310, the term "aggravation" means 
a permanent increase in the underlying disability, hypertension, 
that is, an irreversible worsening beyond the natural clinical 
course and character of the condition as contrasted to a 
temporary worsening of symptoms, due to a service-connected 
disability.

In other words, while blood pressure readings may fluctuate and 
the Veteran's medication adjusted, this does not equate to 
aggravation under 38 C.F.R. § 3.310 unless there is evidence of 
permanent or irreversible worsening of hypertension beyond the 
natural clinical course. 
Here, the Board places greater weight on the opinion of the VA 
examiner, who conducted the VA examination in February 2010, that 
is, hypertension was not permanently worsened by either diabetes 
mellitus or coronary artery disease, than the other VA health-
care provider, because the VA examiner responded to the specific 
question of aggravation posed by the Board in its remand in 
October 2009, when the Board directed that the Veteran be 
afforded a VA examination to determine the question of 
aggravation.  As the opinion of the other VA health-care provider 
did not address the elements of aggravation sufficient for the 
Board to determine whether there was a permanent worsening of 
hypertension, the opinion is less probative.  As the opinion of 
the VA examiner opposes the claim, the Board finds that the 
preponderance of the evidence is against the claim that 
hypertension was aggravated by service-connected diabetes 
mellitus or coronary artery disease under 38 C.F.R. § 3.310. 

To the extent that the Veteran has expressed the opinion that 
hypertension was caused or aggravated by his service-connected 
disabilities, whereas here the determination involves a question 
of causation, under certain circumstances, a lay person is 
competent to offer an opinion on a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, whether hypertension is caused by or aggravated by 
a service-connected disability cannot be determined by one's own 
personal observation without having specialized education, 
training, or experience.  38 C.F.R. § 3.159 (Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience); Layno at 469 (a 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause or on aggravation of 
hypertension.  

For this reason, the Board rejects the Veteran's opinion as 
competent evidence to substantiate the claim on the question of 
the cause and aggravation of hypertension. 

Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis of 
by a medical professional, the Board has already discounted the 
opinion of the VA health-care provider, who stated that diabetes 
most likely contributing to hypertension because of possible 
increased arterial stiffness.  And the Board as explained places 
greater weight on the opinion of the VA examiner, that is, 
hypertension was not permanently worsened by either diabetes 
mellitus or coronary artery disease. 

As for the medical articles, a medical article may be regarded as 
competent evidence where standing alone, the article discusses 
generic relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509, 513 (1998).

In this case, the articles are evidence, but the opinion of the 
VA examiner outweighs the probative value of the articles as the 
VA examiner applied valid medical analysis to the significant 
facts of the case to reach the conclusion submitted in the 
opinion and the medical articles offer only generic 
relationships.

Finally, the Veteran was granted service connection for diabetes 
mellitus, type II, based on his exposure to Agent Orange while he 
was stationed in Korea along the DMZ from October 1967 to 
November 1968, during which time Agent Orange was used.  







The Secretary of VA has recently proposed and is about to publish 
a final rule amending the list of presumptive conditions due to 
exposure to Agent Orange to include ischemic heart disease.  The 
definition of ischemic heart disease does not include 
hypertension.  Diseases Associated with Exposure to Certain 
Herbicide Agents, 75 Fed. Reg. 14,391, 14, 393 (March 25, 2010) 
(to be codified at 38 C.F.R. § 3.309(e)).  Therefore, the Board 
finds no factual or legal basis to associate hypertension to 
exposure to Agent Orange. While the Veteran is not precluded from 
establishing service connection with proof of direct causation 
(see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)) as 
noted above, a direct basis for service connection has not been 
shown.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for hypertension to include as secondary to diabetes 
mellitus, type II, and coronary artery disease, and the 
benefit of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension to include as secondary to 
diabetes mellitus, type II, and coronary artery disease is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


